DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.	Applicant's election with traverse of Group B in the reply filed on March 11, 2021 is acknowledged.  The traversal is on the ground(s) that the Office has not shown the requisite search burden under MPEP 803(I).  This is not found persuasive because Applicant did not argue that there was unity of invention. The restriction was required under 35 U.S.C. 121 and 372.  Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. Applicant did not submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.
	Additionally, the claims were drawn to multiple combinations of categories regarding multiple products, therefore unity of invention was not present. See 37 CFR 1.475I. The requirement is still deemed proper and is therefore made FINAL.


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on December 10, 2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
5.	Claim 65 is objected to because of the following informalities:  Claim 65 is dependent upon cancelled claim 1. For the purpose of this Office Action, claim 65 will be interpreted as being dependent upon claim 55. Appropriate correction is required.
	Additionally, claim 65 fails to further limit the pneumococcal saccharide composition. Claim 65 merely refers to the intended use of the saccharide in regard to the “for use in the treatment or prevention of a disease caused by Streptococcus pneumonia infection”.  Therefore, the claim is object to and clarification is required to overcome the objection. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 55 and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by.
Alexander et al., (US PG Pub 20090317412 published Dec. 2009; priority to June 2004) as evidenced by Ravenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18).
The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein.

Alexander et al., provides conjugates of pan DR binding peptides with Streptococcus pneumoniae polysaccharides, and methods of preventing and treating diseases associated with Streptococcus pneumoniae infection with such Streptococcus pneumoniae capsular polysaccharides from different Streptococcus pneumoniae serotypes, wherein the capsular polysaccharide from each serotype is conjugated to a separate polypeptide comprising a pan DR binding peptide sequence [para. 0009].  The compositions comprise capsular polysaccharides from at least any five of the following serotypes including: 23A wherein each polysaccharide is conjugated to a separate polypeptide comprising the pan DR binding peptide sequence [para. 0027 and 0078].   Claims 2, 8 and 13 of Alexander et al., disclose compositions and methods reciting a mixture of at least two Streptococcus pneumoniae capsular polysaccharides from different Streptococcus pneumoniae serotypes, wherein the capsular polysaccharide from each serotype is conjugated to a separate polypeptide comprising a pan DR binding peptide sequence wherein the capsular polysaccharides is 23A. The capsular polysaccharide is purified from bacteria of each serotype and conjugated to the polypeptide. In some embodiments, capsular polysaccharide from each serotype is separately conjugated to a polypeptide comprising the pan DR peptide and the resulting conjugates are subsequently combined to form a mixture of conjugates [para. 0028]. 
A “carbohydrate epitope” as used herein refers to a carbohydrate structure, present as a glycoconjugate, e.g., glycoprotein, glycopeptide, glycolipid, and the like, or a polysaccharide, oligosaccharide, or monosaccharide against which an immune response is desired. The carbohydrate epitope may induce a wide range of immune responses. One of skill will recognize that various carbohydrate structures exemplified herein can be variously modified according to standard methods, without adversely Streptococcus pnemoniae capsular polysaccharides [para. 0049].  Alexander et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae. The patent publication does not disclose the claimed chemical structure. However, the analytical methods concerning the serotypes of Streptococcus pneumoniae are so well established that there can not be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Alexander et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-(1→. 


Claim Rejections - 35 USC § 102
7.	Claims 55, 57 and 65 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forrest et al., (WO2017173415 published Oct 2017; priority to March 2016) as evidenced by Ravenscroft et al., (Carbohydr Res  2017 Oct 10;450:19-29. Epub 2017 Aug 18).
The claims are drawn to a pneumococcal saccharide comprising one or more repeat unit(s)    —>4)-P-D-Glcp-(1 ->3)-[[-L-Rhap-(1 ->2)]-[Gro-(2->P3)]--D-Galp-
(1—>4)]--L-Rhap-(1—> conjugated to a carrier protein.
Streptococcus pneumoniae serotype selected from a group consisting of 2, 6C, 8, 9N, 10A, 11A, 12F, 15A, 15B, 15C, 16F, 17F, 22F, 23 A, 23B, 24F, 24B, 31, 33F, 34, 35B, 35F, 38, and Serogroup 20 [para. 0003].  FIGURE 7 illustrates the projected expanded coverage provided by a Streptococcus pneumoniae polypeptide conjugate vaccine comprising Streptococcus pneumoniae serotypes 6C, 8, 9N, 10A, 11 A, 12F, 15A, 15B, 15C, 16F, 22F, 23A, 23B, 33F, and 35B (ePCV; LiffeyVax Serotypes) against invasive pneumococcal disease (IPD).  
By conjugating a saccharide to a polypeptide, the immune response to the saccharide can be enhanced by inducing a T cell dependent response. A saccharide alone may not stimulate T cells because, for example, a saccharide may not be loaded onto the Major Histocompatibility Complex (MHC) of antigen presenting cells [para. 0041].  An immunogenic saccharide-polypeptide conjugate can comprise one unique saccharide antigen coupled a polypeptide [para. 0042].  A saccharide can be from any bacteria and fungi that can incorporate saccharides into their surface structure. For example, saccharides can be from S. pneumonia [para. 0043].    A polypeptide can be conjugated to an immunogenic serotype 23A capsular polysaccharide or fragment S. pneumonia [para. 0052].  CRM197 can be conjugated to an immunogenic serotype 23A capsular polysaccharide, fragment thereof, or combination thereof isolated from S. pneumonia [para. 0054]. Furthermore, Forrest et al., disclose numerous composition comprising S. pneumonia serotype 23A see [para. 0070].
	The conjugate polypeptide can be CRM197 , tetanus toxoid, a diphtheria toxoid, a cholera toxoid, pertussis toxoid, inactivated or mutant pneumococcal pneumolysin, pneumococcal surface protein A, pneumococcal adhesion protein A, pneumococcal lipoprotein PsaA, C5a peptidase group A or group B streptococcus, a non-typable H. influenzae P4 protein, a non-typable H. influenzae P6 protein, M catarrhalis uspA, a keyhole limpet haemocyanin (KLH), OMPC from N. meningitidis, the purified protein derivative of tuberculin(PPD), protein D from H. influenzae, PspA, or any fragment thereof [para. 0049]. The vaccine can be used as a prophylatic for disease caused by S. pneumoniae, such as meningitis, pneumonia, and severe invasive diseases associated with pneumococcal infection. The subject can be a human. The subject or human can be a subject or human in need thereof [para. 0079].
Forrest et al., provides the conjugated capsular polysaccharide serotype 23A from Streptococcus pneumoniae. The publication does not disclose the claimed chemical structure. However, the analytical methods concerning the serotypes of Streptococcus pneumoniae are so well established that there can not be any doubt that the claimed structure is the same as the structure of the polysaccharide disclosed by Forrest et al.  Ravenscroft et al., provide evidence identifying the structure of the serotype 23A capsular polysaccharide is: →4)-β-D-Glcp-(1→3)-[[α-L-Rhap-(1→2)]-[Gro-(2→P→3)]-β-D-Galp-(1→4)]-β-L-Rhap-(1→. 
Pertinent Art

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Matur et al., (WO 2018064444 published April 2018; priority to Sept 2016) a multivalent pneumococcal vaccine compositions comprising capsular pneumococcal polysaccharide serotypes each individually conjugated to carrier proteins. When conjugated, the combination of the capsular pneumococcal polysaccharide serotype and the carrier protein is referred to herein as a polysaccharide-protein conjugate, wherein the pneumococcal polysaccharides includes 23A and the carrier proteins can PsaA and CRM197. 


Conclusion
9.	No claims allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JANA A HINES/Primary Examiner, Art Unit 1645